Case: 20-11707    Date Filed: 09/03/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11707
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:20-cv-00057-RH-MAF



RONALD DAVID JONES,

                                                            Plaintiff-Appellant,

                                   versus

HEART TO HEART ACADEMY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (September 3, 2020)

Before ROSENBAUM, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
                   Case: 20-11707        Date Filed: 09/03/2020       Page: 2 of 5



       Ronald Jones, proceeding pro se, appeals the district court’s sua sponte

dismissal of his in forma pauperis (“IFP”) complaint on two grounds, for failing to

state a claim for which relief may be granted, and as barred by res judicata. After

careful review, we affirm.

                                                   I.

       Jones filed a pro se civil rights complaint against Heart to Heart Academy

using a form provided by the Northern District of Florida, Northern Division. The

complaint alleged that Gadsden County Schools hired Jones as a substitute teacher.

After Jones received a “Florida Department of Education Official Statement of

Status Eligibility to teach school,” he accepted a part-time teaching position at

Heart to Heart Christian Academy. Doc. 1 at 2.1 The complaint further alleged

that after Jones worked one day in that position, he got a call from Gadsden

County Schools telling him that he “could not work in that position” and would not

be paid for the day he worked. Id. Jones claimed “[r]etaliation” and requested

“[u]nspecified monetary damages.” Id.2

       Jones also moved to proceed IFP. A magistrate judge granted Jones’s IFP

motion based on Jones’s indigency but issued a report and recommendation



       1
           “Doc.” numbers refer to the district court’s docket entries.
       2
         The form complaint states it is “to be used by pro se (non-prisoner) litigants in actions
under 28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983.” Doc. 1 at 1 (capitalizations omitted).
Jones did not specify on the form what statute applied to his claim.

                                                   2
               Case: 20-11707     Date Filed: 09/03/2020   Page: 3 of 5



(“R&R”) finding that Jones had raised the same claim in a previous district court

case against Heart to Heart Academy, that earlier case had been dismissed for

failure to state a claim upon which relief may be granted, and the appeal of that

decision was dismissed for failure to prosecute. The magistrate judge determined

that Jones’s claim was similarly legally insufficient and barred by res judicata; the

judge therefore recommended that the district court dismiss the complaint. The

R&R notified Jones that he had 14 days to object and warned Jones that failure to

object would result in waiver of the right to challenge on appeal the district court’s

order based on the unobjected-to factual and legal conclusions.

      Jones objected to the R&R but did not object to the magistrate judge’s

determination that his claim was barred by res judicata. Upon review, the district

court found that Jones had failed to object to the magistrate judge’s conclusion that

his complaint was barred by res judicata, agreed with the magistrate judge that the

claim was barred, and dismissed the complaint.

      This is Jones’s appeal.

                                          II.

      A party who fails to object to factual and legal conclusions in an R&R

waives the right to challenge on appeal the district court’s order based on those

unobjected-to conclusions provided he was informed of the deadline for objecting

and the consequences on appeal for failing to object. 11th Cir. R. 3-1. Even in the


                                          3
                 Case: 20-11707    Date Filed: 09/03/2020    Page: 4 of 5



absence of a proper objection, however, we may review the district court’s order

for plain error if necessary in the interests of justice. 11th Cir. R. 3-1. If a district

court’s judgment is based on multiple, independent grounds, and an appellant fails

to challenge one of those grounds on appeal, that judgment is due to be affirmed.

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).

         We hold pro se pleadings to a less stringent standard than pleadings drafted

by lawyers, and we liberally construe pro se briefs. Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998). However, issues not briefed on appeal by a

pro se litigant are deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008).

                                           III.

         On appeal Jones argues that his complaint should not have been dismissed

because, liberally construed, it stated a prima facie case of retaliation. We cannot

agree.

         By not objecting to the portion of the R&R in which the magistrate judge

determined that his case was barred by res judicata, Jones has waived his right to

challenge that determination as adopted by the district court. See 11th Cir. R. 3-1.

Furthermore, Jones has abandoned any argument regarding res judicata—

including that we should review the district court’s res judicata determination for

plain error in the interests of justice—by not raising the issue at all on appeal. See


                                            4
              Case: 20-11707    Date Filed: 09/03/2020   Page: 5 of 5



Timson, 518 F.3d at 874. Because Jones has not challenged one of the two

independent grounds for which the district court dismissed his complaint, that

dismissal is due to be affirmed. Sapuppo, 739 F.3d at 680.

      AFFIRMED.




                                         5